DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending and presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (WO 2019/131957, reference is made to the provided English translation).

I.	Regarding claims 1 and 3-7, Omura teaches a paint composition (abstract) comprising a hydroxy-containing resin (page 4 of translation), which may be a combination of a hydroxy-group containing acrylic resin and a hydroxy-group containing polyester resin (page 4 of translation); a curing agent (page 14 of translation), which is preferably an amino resin (page 14 of translation); a scale-like aluminum pigment (page 17 of translation); and an additional pigment (page 19 of translation), such as a titanium oxide-coated light interference pigment (page 19 of translation), which may be a titanium oxide-coated mica pigment (page 19 of translation) and/or Xirallic NXT M260-60 WNT Panthera Silver (page 20 of translation, and note that according to applicant’s disclosure this particular pigment has a L*15 of 100 or more and an L*110 value of 65 or less at paragraph 0108). Omura further teaches the polyester resin is prepared by the condensation of a polyol having two or more hydroxy groups and a polycarboxylic acid having two or more acid groups, which may be 1,2-cyclohexanedicarboxylic acid (bottom of page 11-page 12). Omura also teaches a ratio of the pigments in the range as claimed (Abstract). Omura fails to specifically teach the solids content of each component in the range as claimed.
	However, Omura does teach the acrylic resin A being present in an amount of 2-80 parts (page 17 of translation), the solid content of the polyester in an amount of 2-80 parts (page 17 of translation), the amino resin in an amount of 5-70 parts (page 17 of translation), the solids content of the titanium oxide-coated light interference pigment and the scale-like aluminum pigment in a range overlapping the claimed range (page 21 of translation). Omura teaches ranges of each element overlapping the claimed range. Furthermore, overlapping ranges are prima facie evidence of obviousness.

II.	Regarding claim 2, Omura teaches all the critical limitations of claim 1 (see above) and including preparing the hydroxy group-containing polyester resin from a 1,2-cyclohexandicarboxylic acid (see above) and a polyol, selected from identical polyols as disclosed in applicant’s specification (see page 12 of Omura at translation 0069). Therefore, given an essentially identical component prepared with identical monomers, the Examiner maintains this polyester would inherently have a glass transition temperature in the range as claimed.
	Alternatively, the glass transition temperature is a result-effective variable as the Examiner takes Official Notice that varying the glass transition temperature of a polymer will alter the flexibility and the hardness of a coating prepared from the polymer and can be adjusted by adjusting the monomer content. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

III.	Regarding claims 8, 9 and 11, Omura makes obvious the composition of claim 1 (see above) and Omura further teaches a method comprising coating an object with a colored paint composition (pages 25-26 of translation); coating the uncured colored paint composition with a basecoat paint composition having the composition of claim 1 to form an uncured basecoat (pages 25-26 of translation); coating the uncured basecoat with a clearcoat paint composition (pages 25-26 of translation) comprising a hydroxy-group containing resin and a polyisocyanate compound (middle of page 26 of translation); and heating all the layers to simultaneously cure all the layers (pages 25-26 of translation). Therefore, Omura also makes obvious claims 8, 9 and 11.

IV.	Regarding claims 10 and 12, Omura makes obvious the multilayer coating film formation method (see above), but fails to specifically teach the L*15 and L*110 value of the coating film or the L*110 value of the colored coating film. However, Omura teaches an identical process using an essentially identical composition. Therefore, the Examiner contends that inherently Omura’s colored coating film and multilayer coating film will have the lightness values as claimed. Alternatively, the lightness values are result-effective variables that will alter the aesthetic appearance of the coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
	Claims 1-12 are pending.
	Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 23, 2022Primary Examiner, Art Unit 1717